DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 8, 2021 is acknowledged. Claims 1-16 remain pending wherein claims 12, 14-16 remain withdrawn pursuant to the election made by Applicant in the response filed on September 24, 2020, albeit claim 12 is subject to rejoinder upon the allowance of claim 1. Regarding claims 14-16, they are also subject to rejoinder, provided they are amended to recite all of the limitations of an allowable claim. Applicant amended claims 1, 4, 5, 7-11, 13, 14 and 16.
Response to Arguments
While the amendment necessitated the new grounds of rejection below, some of Applicant’s arguments remain pertinent. That said, the pertinent arguments have been fully considered but they are not persuasive.  
1) Applicant argues that claim 1 is patentable over the disclosure of Hilton et al. because Hilton et al. do not disclose an apparatus in which i) a MEMS is adjacent to a compound structure at three sides of the MEMS, and ii) a heat sink that is at least partially surrounded by the compound structure. The argument is not persuasive because Figure 4 of Hilton et al. does disclose the claimed subject matter, contrary to Applicant’s assertion. 
Regarding i), while Figure 4 of Hilton et al., illustrates MEMS 420 adjacent to the compound structure 410 at only 2 sides (top and left in Figure 4) of the MEMS 420, it is the examiner’s position that the MEMS 420 is nevertheless enveloped by the compound structure 410 such that the MEMS 420 is adjacent to the compound structure 410 at three or more sides (e.g. front and back in Fig. 4). The examiner’s position is based on the premise that Figure 4 illustrates a cross-sectional view of the apparatus, and that the compound structure 410 comprises walls/sides (at front and at back) not shown in Figure 4 of Hilton et al. The walls/sides of the compound structure 410 not shown in Figure 4 must exist because the first fluid channel 411 is an enclosed structure (i.e. it is not open at the front and back, 
Regarding ii), this is conceded by Applicant. Specifically, Applicant acknowledges that Figure 4 of Hilton et al. disclose a heat sink that is at least partially surrounded by the compound structure (see page 9 of Applicant’s response).  
2) Applicant also argues that claim 1 is patentable over the disclosure of Hilton et al. because Hilton et al. do not disclose an apparatus in which “the first fluid channel does not extend past the second fluid channel”. The argument is not persuasive because Applicant’s argument is not commensurate with the claim language. Contrary to Applicant’s remarks, the first fluid channel 411 illustrated in Figure 4 of Hilton et al. does not extend “past” the second fluid channel 424. While the first fluid channel 411 extends partially along the length of (i.e. partially adjacent to) the second fluid channel 424, the first fluid channel 411 does not extend “past” the second fluid channel 424. Based on Applicant’s remarks, it appears that Applicant intended claim 1 to recite that the first fluid channel terminates at the fluidic connection with the second fluid channel, or that the first fluid channel does not extend past the fluidic connection with the second fluid channel. 
Claim Objections
Claims 9, 14 and 16 are objected to because of the following informalities:  
In claim 9, the limitation “and that include the first MEMS” should be changed to “that includes the first MEMS”. 
In claims 14 and 16, the limitation “MEM” should be changed to “MEMS”. 
In addition, the limitation “a fluid channel in the MEMS” in the last clause of claims 14 and 16 should be changed to “the fluid channel in the MEMS”. 
In line 7 of claim 16, the limitation “plastic compound” should be changed to “a plastic compound”. 
In claim 16, the limitation “structuring” should be changed to “structure”. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Claim 1 has been amended to recite that a column of actuators are situated in a single channel (i.e. the second fluid channel). The originally filed specification does not provide support for the subject matter. While the specification discloses that the claimed apparatus can comprise an array (e.g. a column) of fluid propelling actuators, the actuators appear to be situated in a corresponding number of second fluid channels. The specification is silent with respect to an embodiment in which a column of actuators are situated in a single fluid channel as recited in claim 1. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The last line of claim 4 recites “the front face”. There is no antecedent basis for the limitation. In addition, there is absolutely no context for the limitation. Consequently, it is unclear to what it refers. 
Conclusion
The following prior art is made of record because it is considered pertinent to Applicant's disclosure. It is not cited as a prior art under a 35 U.S.C. 102 or 103 rejection because it does not teach, or render obvious, all of the claim limitations. However, if the claims are amended to overcome the 35 U.S.C. 112(a) rejection above, the prior art may be applicable as a basis for a rejection under 35 U.S.C. 102 or 103. 
With respect to claim 1, Hilton et al. (US 2005/0024457 A1) disclose a fluid propelling apparatus comprising (see Fig. 4):
a plastic compound structure 410 (see abstract) having a first fluid channel 411; 

a substrate 423 defining a second fluid channel 424 connected to the first fluid channel 411, and  
a fluid propelling actuator 422 in the second fluid channel 424; 
wherein the first fluid channel 411 does not extend past the second fluid channel 424; and 
a heat sink 440 next to the MEMS, wherein the heat sink 440 is at least partially surrounded by the plastic compound structure 410 (see Fig. 4).
In addition, the second fluid channel 424 constitutes a nozzle 425 for ejecting a droplet 430 (see Fig. 4), wherein the apparatus can comprise a plurality of nozzles 620 arranged in an array (i.e. columns and rows) (see Fig. 6, see also Fig. 7). Naturally, the apparatus must comprise a corresponding array of fluid propelling actuators 422, one actuator 422 for each second fluid channel 424 (see Fig. 7). 
While Hilton et al. do not disclose the dimensions of the MEMS or the density of the actuators, given that the Hilton et al. apparatus is a fluid ejector die of an inkjet cartridge (see abstract), it would have been obvious to one of ordinary skill in the art to dimension the MEMS 420 such that it comprises the dimensions of a fluid ejector die of a conventional inkjet cartridge. For example, Silverbrook discloses a high density ink jet cartridge wherein the cartridge comprises more than 1,000 nozzles per inch (see abstract). According to Silverbrook, the nozzle density has a bearing on print resolution (see [0005]). Based on the disclosure of Silverbrook, it would have been obvious to one of ordinary skill in the art to provide the Hilton et al. apparatus with a nozzle density of at least 1,000 per inch to optimize print resolution. If the modification is made, each MEMS would have a width and a thickness that fall within the respective claimed ranges (i.e. width less than 2.3 mm; thickness less than 0.8 mm), and the actuators of the MEMS would have a density that falls within the claimed range (at least 300 per inch). 
With respect to claim 2, the heat sink 440 extends along at least half of the length of the MEMS 420 (see Fig. 4). 

With respect to claim 4, the substrate 423 comprises silicon (see [0040]), and the second fluid channel 424 extends through the substrate 423, connecting to the first fluid channel 411 (see Fig. 4). In addition, the MEMS 420 comprises a thin film structure 421 on the substrate 423 (see [0059] disclosing that the MEMS is formed by two substrates 421 and 423 that are bonded) with nozzles 620 connected to the second fluid channel 424 (see Fig. 6 illustrating front face with nozzles 620), and the heat sink 440 extends next to the MEMS 420 as seen from a direction perpendicular to a front face of the apparatus (see Fig. 4).  
With respect to claim 5, the actuator 422 expels fluid 430 from an associated nozzle 425 (see Fig. 4).18  
With respect to claim 6, the actuator 422 is a thermal resistor that pumps fluid (see [0062]). 
With respect to claim 13, the heat sink 440 is partially embedded in the plastic compound structure 410 such that it is partially exposed to ambient air or fluid (see Fig. 4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/             Primary Examiner, Art Unit 1797